Citation Nr: 0823151	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vaughn R. Sims, Agent


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1983 and from September 1990 to June 1991. This 
matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for PTSD, currently 
rated as 50 percent disabling.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an increased rating for PTSD.

The veteran and his representative, in March 2006 and 
November 2006 written statements and in November 2006 
testimony before the Decision Review Officer, contend that 
the veteran's PTSD symptoms have worsened since the time of 
his last VA examination.  Specifically, the veteran complains 
of increased depression, difficulty relating to others, and 
social withdrawal as a result of his service-connected PTSD.  
He further contends that his condition was a major factor 
behind his recent divorce and has affected his job 
performance by causing him to miss increasing amounts of 
work: as much as two hundred days over a period of roughly 
two years, a figure that is corroborated by attendance 
records from his employer, the VA Medical Center in Jackson, 
Mississippi.  Finally, the veteran maintains that he has had 
to increase the medication he takes to treat his PTSD 
symptoms.

The veteran's VA medical records dated from August 2004 to 
October 2006 show ongoing treatment for PTSD.  The record 
further reflects that the veteran was treated by a private 
psychologist for PTSD and other mental health problems in 
April 2006, May 2006, and July 2006.  In a consultation 
report dated in September 2006, the private psychologist 
stated that while the veteran was currently diagnosed with 
PTSD that was moderate in degree, its level of impairment on 
his functioning was severe.  In this regard, the psychologist 
noted the veteran's increased absenteeism from work due to 
PTSD.  Additionally, the psychologist stated that the veteran 
had diagnoses of major depressive disorder, recurrent, 
severe; situational depression; generalized anxiety disorder, 
and schizoid personality disorder with dependent and passive-
aggressive traits.  The psychologist further noted that the 
veteran had a current GAF score of 35.  The psychologist's 
assessment was based upon his own treatment of the veteran 
and did not include a review of the veteran's service and VA 
medical records, or other pertinent evidence from the claims 
file.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case was afforded a VA 
examination in August 2005, during which he was found to have 
PTSD that was chronic in nature and was assigned a GAF score 
of 52.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  While the veteran's last VA 
examination is not necessarily stale, the veteran has 
indicated that his PTSD has worsened since the date of his 
latest examination and has provided medical and lay evidence 
in support of his claim.  Because there may have been a 
significant change in the veteran's condition, the Board 
finds that a new examination is in order.  

Additionally, the Board notes that the veteran's private 
psychologist who provided the most recent diagnosis of PTSD 
and assigned a GAF score of 35 did not indicate that he had 
reviewed the veteran's claims file, including his service 
medical records and VA treatment records.  Nor has any VA 
examiner had the opportunity to review the clinical and lay 
evidence submitted by the veteran since the date of his last 
examination.  To ensure a thorough examination and 
evaluation, the veteran's service-connected PTSD must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2007).  
Therefore the claim must be remanded for a VA examination 
with a review of the claims file.   

Accordingly, the case is REMANDED for the following actions:


1.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file must 
be made available to the examiner for 
review and the report should note that 
review.  The examiner should provide a 
complete rationale for all conclusions 
reached.  All signs and symptoms of the 
veteran's service-connected PTSD should 
be reported in detail.  The examiner 
should also describe the impact of the 
psychiatric disorder on the veteran's 
occupational and social functioning 

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

